Order filed July 25, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-01076-CV
                                    ____________

 IN THE INTEREST OF A.L.P., A.M.P., A.G.P., AND A.R.P., CHILDREN


                       On Appeal from the 310th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2016-58613

                                     ORDER

      Appellant’s brief was due July 18, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 19, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM